Case: 11-14427   Date Filed: 11/08/2012   Page: 1 of 2

                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-14427
                        Non-Argument Calendar
                      ________________________

                 D. C. Docket No. 1:10-cr-20219-JAL-5

UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,

                                  versus

RAFAEL POLANCO,
                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 8, 2012)

Before BARKETT, PRYOR and EDMONDSON, Circuit Judges.


PER CURIAM:
              Case: 11-14427     Date Filed: 11/08/2012   Page: 2 of 2

      Rafael Polanco appeals his conviction -- following a bench trial -- and 87-

month sentence for conspiracy to commit money laundering, in violation of 18

U.S.C. § 1956.

      Briefly stated, the appeal presents these issues:

      1.    Whether the evidence regarding the money transactions was sufficient
            to support a conclusion that Polanco knew or was deliberately
            ignorant to the fact that the money came from drug trafficking.

      2.    Whether the district court committed clear error in applying an
            enhancement for knowing or believing the laundered funds were from
            drug trafficking, and denying Polanco’s request for a minor role
            adjustment.

      The evidence at trial of the nature and circumstances of the money

transactions (related to the Venezuelan black market Bolivar exchange) was

sufficient to support Polanco’s conviction for knowing or being deliberately

ignorant to the fact that the money was from drug trafficking. The district court

also did not commit clear error in applying a guideline enhancement based on

Polanco’s knowledge of the money’s connection to drugs. And the district court

did not commit clear error in denying Polanco’s request for a minor role

adjustment: he was only being held responsible for his conduct in the conspiracy.

Accordingly, we affirm Polanco’s conviction and sentence.

      AFFIRMED.



                                          2